It having been reported to this Court that Isadore Albert Lehrer, of Washington, D. C., has been disbarred from the practice of law in all of the courts of the District of Columbia, and this Court by order of October 23, 1973 [ante, p. 971], having suspended the said Isadore Albert Lehrer from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued upon the respondent and that the time within which to file a return to the rule has expired;
It is ordered that the said Isadore Albert Lehrer be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.